Citation Nr: 1145909	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  02-19 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increase in the "staged" (0 percent prior to July 14, 2011 and 10 percent from that date) ratings for eczema of the feet. 

2. Entitlement to a compensable rating for a right knee disability prior to February 18, 2009.  

3. Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 prior to December 2, 2008.  


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from June 30, 1965 to August 6, 1965.  This case is before the Board of Veterans Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which found clear and unmistakable error (CUE)) in a March 1966 rating decision that denied service connection for a skin disorder of the feet and for a right knee disability and awarded service connection for such disabilities, rated 0 percent each, effective August 7, 1965; the March 2002 rating decision also denied a 10 percent rating under 38 C.F.R. § 3.324 (for multiple noncompensable service-connected disabilities that interfere with employment).  An interim rating decision awarded the Veteran service connection for tinnitus, rated 10 percent, and for hearing loss, rated 0 percent, effective December 2, 2008.  In December 2003, July 2009, and in April 2011 the case was remanded for additional development.  A September 2010 rating decision assigned a 10 percent rating for right knee degenerative joint disease (DJD) (arthritis) effective June 2, 2009.  

An April 2011 Board decision granted "staged" increased ratings for right knee disability (10 percent from February 18, 2009  to June 2, 2009 and 20 percent, combined from June 2, 2009).  An August 2011 rating decision granted an increased (to 10 percent) rating for eczema of the feet, effective July 14, 2011.  As the ratings are less than the maximum under the applicable criteria (and since the Veteran has not expressed satisfaction with the ratings) the appeals continue.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The matters of the rating for right knee disability prior to February 18, 2009 and entitlement to a 10 percent rating under 38 C.F.R. § 3.324 prior to December 2, 2008 are again being REMANDED, to the RO via the Appeals Management Center in Washington, D.C..  VA will notify the Veteran if further action on his part is required.





FINDINGS OF FACT

1. It is not shown that prior to July 14, 2011 the Veteran's eczema of the feet involved at least 5 percent of the entire body, or at least 5 percent of an exposed area; that it required use of intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs; that it was manifested by exfoliation, exudation or itching, involving an exposed surface or extensive area; or that it was manifested by scars with an area of involvement of 144 square inches, deep or unstable scarring, or frequent loss of the skin covering scar tissue; it was not shown to cause pain on examination or limitation of function, was not poorly nourished with repeated ulceration, and was not tender and painful on objective demonstration.  

2. From July 14, 2011 the Veteran's eczema of the feet is not shown to have involved 20 percent or more of the entire body or of exposed areas; to have required systemic therapy such as corticosteroids or other immunosuppressive drugs for a duration of six weeks or more; or to have been manifested by scars that are deep, three or four scars that are painful or unstable, or scars that limit function.   


CONCLUSION OF LAW

A compensable rating prior to July 14, 2011 and/or a rating in excess of 10 percent from that date are not warranted for eczema of the feet.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes (Codes) 7801-7806 (effective prior to August 30, 2002), Codes 7801-7806 (effective August 30, 2002), and Codes 7801-7805 (effective August 23, 2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2002 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and a March 2009 supplemental SOC (SSOC) readjudicated the matter after the Veteran had an opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

In compliance with the Board's April 2011 remand, the Veteran's pertinent treatment records have been secured and the RO arranged for a VA examination in July 2011.  That examination is adequate as the examiner expressed familiarity with the history of the Veteran's disability, and conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Veteran's original claims file has been lost; therefore, VA has a heightened duty to assist him in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The RO fulfilled this duty by making reasonable attempts to locate the original claims file and then, when such attempts were exhausted, by rebuilding the claims file.  A December 2005 letter notified the Veteran that his claims file had been misplaced and was being reconstructed; he was asked to furnish any pertinent information he might have.  A large portion of the Veteran's claims file has been rebuilt, and the record is adequate to address the matter on appeal.  The Veteran reported that he sought treatment from two doctors in the 1960's but that both were deceased, and he could not find their addresses.  He further noted that the only medical treatment he received in the intervening 40 plus years was VA treatment (records of which have been secured).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's eczema of the feet is rated under Code 7806 (for eczema).  Those criteria were revised effective August 30, 2002.  The disability may also alternatively be rated under Codes 7800-7805 (for scars).  These criteria were revised effective August 30, 2002 and October 23, 2008.  

The effective date for the grant of service connection for eczema of the feet is August 7, 1965; the Veteran is entitled to a rating under either the prior or (from their effective dates) any revised criteria (if such are more favorable).  See VAOGCPREC 3-2000.  

Under the pre-August 30, 2002 Code 7806 criteria, a 0 percent rating is warranted for slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent rating is warranted for exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent rating is warranted for exudation or constant itching, extensive lesions, or marked disfigurement.  A 50 percent rating is warranted for ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant symptomatology.  

The revised Code 7806 criteria (effective August 30, 2002) provide for a 10 percent rating for involvement of at least 5 percent, but less than 20 percent, of the entire body or of exposed areas, or; intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires involvement of more than 40 percent of the entire body or of exposed areas, or constant or near- constant systemic therapy such as with corticosteroids or other immunosuppressive drugs required during the past 12- month period.  38 C.F.R. § 4.118 (effective August 30, 2002).

Under the pre-August 30, 2002 scars criteria (Codes 7803-7805) a compensable evaluation for scars (other than burn scars or disfiguring scars of the head, face or neck) requires that they be poorly nourished, with repeated ulceration; that they be tender and painful on objective demonstration; or that they produce limitation of function of the body part that they affect.  38 C.F.R. §§ 4.118.  

Under the criteria that came into effect August 30, 2002, a 10 percent rating is warranted for a scar (not on the head, face, or neck) when it is: A deep scar (one associated with underlying tissue damage) or one that causes limited motion, and involves an area or areas of 6 square inches (39 sq. cm.) or greater (Code 7801); a superficial scar that does not cause limited motion and involves an area or areas of 144 square inches (929 sq. cm.) or greater (Code 7802); a superficial, unstable (one where for any reason, there is frequent loss of covering of skin over the scar) scar (Code 7803); or a superficial scar that is painful on examination (Code 7804).  Under Code 7805 scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).    

Under the revised criteria effective October 23, 2008, a 10 percent rating is warranted for a scar (not on the head, face, or neck) when it is: A burn or other scar(s) that is deep and nonlinear involving an area of at least 6 square inches (39 sq. cm) (Code 7801); a burn or other scar(s) that is superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater (Code 7802); when there are one or two scars that are painful or unstable (Code 7804); or under an appropriate code for limitation of function (Code 7805).  A 20 percent rating is warranted for a scar (not on the head, face, or neck) when it is: A burn or other scar(s) that is deep and nonlinear involving an area of at least 12 square inches (77 sq. cm), a 30 percent rating is warranted for involvement of at least 72 square inches (465 sq. cm), and a 40 percent rating is warranted for involvement of 144 square inches (929 sq. cm) or greater (Code 7801).  A 20 percent rating is warranted when there are three or four scars that are painful or unstable, and a 30 percent rating is warranted for involvement of five or more scars that are painful or unstable (Code 7804).  38 C.F.R. § 4.118 (effective October 23, 2008).    

On August 1973 service re-enlistment examination the Veteran's skin was normal on clinical evaluation.  There was no notation of a history of a skin disability of any kind and the Veteran did not report any skin complaints.  An accompanying Report of Medical History shows that the Veteran denied a history of skin diseases.  

An April 2006 VA outpatient treatment record notes that the Veteran had not seen a doctor in about 10 years and that he spent about 15 years in the medical field as a paramedic and respiratory therapist.

In a December 2007 letter the Veteran stated that his chronic eczema of the feet was an ongoing medical condition and a continuing problem that had required medical treatment since his discharge from service in August 1965.  

In a February 2009 letter the Veteran stated that he was treated for eczema of the feet in service and that it never cleared up.  He noted that when he was discharged in 1965 the eczema had spread almost covering both of his feet, up to almost his knee on the right leg and about 4-6 inches above his ankle on the left leg.  He added that his skin was like a peeling scaly snake skin with open cracked long wounds that seeped fluid and bled.  He reported that he had not seen a physician aside from Dr. R. (who is deceased), who diagnosed the Veteran with "jungle rot" after service and prescribed ointments to treat such.  

On February 2009 VA examination the examiner noted that the Veteran was treated for cellulitis of the bilateral feet in 1965, tried to reenlist in 1973 with no mention of rashes or problems with the feet at that time, and as of April 2006 his primary care physician reported that he had not had a medical examination for 10 years.  The Veteran reported that he still had flares with splitting and flaking skin on the legs and that the only treatment he used was Aloe.  The condition was manifested by intermittent ulcers without systemic symptoms and no treatment in the 12 months prior.  Examination revealed minimally dry skin on the lower legs and hyperpigmented slightly lichenified 4 cm patches of skin on the medial malleolus bilaterally (left greater than right).  The diagnosis was xerosis with lichen simplex chronicus of the feet.  The Veteran reported that it had been difficult for him to find gainful employment in the past because of problems with his skin.

In a July 2009 letter the Veteran stated that the only medical treatment he received for eczema of the feet was at the Carl T. Hayden Medical Center or Sun City VA medical clinic as he was self-employed for many years and did not have medical insurance.  

On October 2009 VA examination the Veteran reported that after his discharge he still had a rash on his lower legs and was seen by a private practitioner who diagnosed "jungle rot" and prescribed topical cream, which kept the cracking of his skin under control.  Until the present he had been using over-the-counter preparations to control his condition.  The eczema was noted to have its onset in 1965 with intermittent dry and cracking skin, but no systemic symptoms.  His current treatment consisted of a topical corticosteroid.  Examination of the skin revealed that no exposed areas were affected and that less than 5 percent of the total body area was affected.  The examiner noted that the Veteran did not have an active rash at the time, but had a 6 cm hyperpigmented patch on the left medial ankle.  He also noted that the Veteran was obese with mild varicosities and mild lower extremity edema which had caused some stasis dermatitis which was unrelated to his service-connected eczema.  The diagnosis was eczema, not currently active.  The condition did not affect the Veteran's ability for gainful employment.  

On November 2009 VA examination (unrelated to his skin) the Veteran reported that he last worked in 1997 as a freelance photojournalist.  
April and July 2010 VA outpatient podiatric treatment records note that dermatologic examination of the Veteran's feet revealed skin of normal texture and turgor with no open lesions or erythema.  

In a January 2011 statement the Veteran noted that his eczema of the feet and lower legs had been spreading and itching more and involved his upper legs and feet. 

A January 2011 VA outpatient treatment record notes that the Veteran returned for refills of medication for his eczema/lichen simplex chronicus.  He reported taking 50mg of Benadryl nightly to control itching; he was satisfied with the effectiveness of treatment.  Examination revealed hyperpigmented scar tissue on both ankles, minimal excoriations on the lower legs, and lichenified area on the dorsum of the right ankle.  

In a July 2011 letter the Veteran stated that his original claims folder contained "Original Black & White 5" x 7" Photographs I sent to the Department of Veterans of both my Feet & Legs showing the Eczema covering the Left foot & Leg up to Mid Calf, & the Eczema on the Right Foot & Leg almost up to the right knee."  He also noted that currently he had eczema on both feet and legs which had spread as high as above his knees on both legs (where he had been wearing knee braces), and which he treated with creams.   

On July 14, 2011 VA examination the Veteran reported that when he sustained an unrelated injury to his knee in service he still had "snake skin" from his right knee to his right foot and on his left leg from the mid-lower leg to the left foot.  He reported that in 1980 the condition was at its best when he had several coin shaped, itchy, and inflamed spots only on his feet up to the lower ankle; that in 1985 he reported his condition worsened with increased itching, frequency, and duration of the lesions but it still remained in the foot area up to the lower ankles; and that in 2002 he had multiple 1 cm papules with tiny bumps that were excoriated on his right leg just below his knee down to and including his right foot and from the middle left lower leg down to and including his left foot.  He added that he has worn knee braces since May 2009 and that his right knee was now affected with itching, scratching, and excoriation.  Skin symptoms noted were itching, redness, flaking, without systemic symptoms.  The Veteran was treated with topical corticosteroids in the 12 months prior.  On examination the Veteran's eczema was noted to not affect exposed areas and to affect greater than 5 percent but less than 20 percent of total body area.  There were multiple linear excoriations on the anterior tibia of each leg with several erythematous 1 to 2 cm rounded papules and plaques with tiny excoriations and dark red crust on the dorsal feet, ankles, and right knee.  The diagnosis was eczema which did not limit employability.  There were no effects on the Veteran's occupation or usual daily activities.  
  
	Prior to July 14, 2011

      Criteria in effect before August 30, 2002 
      
The Code 7806 criteria for rating eczema and the Codes 7801-7805 criteria for rating scars prior to the August 30, 2002 revisions were in effect throughout the pendency of this claim (prior to the revision).  

Under the pre-August 30, 2002 Code 7806 criteria, a 10 percent rating is warranted for exfoliation, exudation or itching, if involving an exposed surface or extensive area.  

The Veteran contends that his eczema of the feet has been symptomatic since his discharge in August 1965 (See his December 2007 letter).  He has stated that as of 1965 the eczema had spread almost covering both of his feet, up to almost his knee on the right leg and about 4-6 inches above his ankle on the left leg and was like a peeling scaly snake skin with open cracked long wounds that seeped fluid and bled.  He alleges that the original claims folder contained "Original Black & White 5" x 7" Photographs" which showed eczema of the left foot up to the left calf and right foot almost up to the knee.  He has also reported (on VA examination) that while in service he still had "snake skin" from his right knee to his right foot and on his left leg from the mid-lower leg to the left foot.  

The Board acknowledges that the Veteran is competent to testify as to lay observable symptoms he experiences, including itching skin and other visible skin symptoms, such as outbreaks and cracking.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board must also address whether the Veteran's competent lay statements regarding the manifestations of his eczema of the feet are credible (and adequate for rating purposes).  While the absence of any corroborating medical evidence supporting the Veteran's assertions, in and of itself, does not render his lay statements incredible, the absence of such evidence is for consideration in assessing his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

In assessing the credibility of the Veteran's statements the August 1973 service re-enlistment examination is highly probative evidence.  On such examination the Veteran's skin was normal on clinical evaluation, with no notation of a history of a skin disability of any kind or reported skin complaints.  He denied a history of skin diseases.  This evidence directly contradicts the allegation that his skin disability was symptomatic (with open and cracked skin that seeped fluid) beginning in the 1960's (around the time of his discharge) and throughout, with involvement up to his calf and knee (with peeling, flaking, and bleeding); it is strong evidence that contradicts his assertions of a very active skin disability of the nature he alleges.  It is not until after the Veteran began the claims process of this appeal that he asserted the post-service history and allegedly severe manifestations.  Notably, there is no objective evidence of record that supports the Veteran's assertions, rather the objective evidence contradicts them. 

Ultimately, the body of the evidence establishes that the Veteran's statements as to the manifestations of his eczema of the feet are self-serving, compensation driven, and lack credibility.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  

The Veteran reported that in 1980 the condition was at its best when he had several coin shaped, itchy, and inflamed spots only on his feet up to the lower ankle.  In 1985 he reported his condition worsened with increased itching, frequency, and duration of the lesions but it still remained in the foot area up to the lower ankles.  He then reported an increase in severity in 2002 from the legs to the feet.  Nothing in the record directly contradicts these statements; however, the other statements herein found to be incredible reduce their probative value.  Even assuming arguendo the credibility of the Veteran's statements as to symptoms after his 1973 service reenlistment examination (i.e. that he had exfoliation, exudation or itching) the described involvement did not involve an exposed surface or extensive area.  The areas described from 1980 to 2002 were on the feet and lower ankles and involvement was later alleged to be up to the knee on one leg and the mid leg on the other; the Board finds that involvement not to be extensive.    

The Veteran's statements are also conflicting regarding the necessity of medical treatment for the disability.  Although he previously stated that he had required medical treatment throughout since his discharge, in April 2006 he reported that he had not seen a doctor in about 10 years, and VA examiners have noted only that he used Aloe and over-the-counter treatments.   

The Board has weighed the Veteran's statements as to the lay observable symptomatology and the manifestations of his eczema of the feet against the absence of documented complaints or treatment for eczema of the feet for over 4 decades since his discharge from service and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.

The evidence of record simply does not support the Veteran's contentions, and more importantly, it contradicts them.  None of the evidence of record (including those of the Veteran's lay statements that are credible, but are of reduced probative value when weighed against other conflicting evidence) establishes that his eczema of the feet was manifested by symptoms that met or approximated the criteria for a compensable rating under the pre-August 30, 2002 Code 7806 criteria; consequently, such is not warranted.  

Furthermore, there is no allegation of pain on palpation, limitation of function, or poor nourishment (despite the Veteran's allegation of ulceration).  Likewise tenderness or pain on objective demonstration is not shown; the Veteran's subjective reports, whether or not credible, do not meet the objective demonstration criteria.    

None of the evidence of record including the portion of the Veteran's lay statements that are credible establishes that his eczema was manifested by symptoms that met or approximated the criteria for a compensable rating under the pre-August 30, 2002 scars criteria (Codes 7803-7805); consequently, such is not warranted.  

      Criteria effective from August 30, 2002

The evidence of record does not establish that the Veteran's eczema was manifested by involvement of at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, or; required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

Significantly, there is no evidence (or allegation by the Veteran) that his eczema of the feet has required systemic as opposed to topical therapy at any time during the appeal period.  He uses topical corticosteroids, oral over-the-counter Benadryl, and other non-steroidal topical treatments, such as Aloe.  

The Veteran reported that in 2002 he had multiple 1 cm papules with tiny bumps that were excoriated on his right leg just below his knee down to and including his right foot and from the middle left lower leg down to and including his left foot.  However, the percentage of involvement was not specified.  Significantly, VA outpatient treatment records show that he failed to report for a VA "derm rating exam" in June 2004, and he did not report such manifestations for the next 7 years (or until his first VA examination in February 2009).  His treatment records in April and May 2006 are silent for any complaints regarding eczema of the feet.  His VA problem list does not include such disability and his medication list does not include medication used to treat such.  This evidence contradicts his allegations that his eczema was active during the time.       

February 2009 and October 2009 VA examinations found that the Veteran's eczema was manifested by very minimal involvement, if any.  In July 2010 his skin was of normal texture and turgor with no open lesions or erythema.  In January 2011 he had hyperpigmented scar tissue on both ankles, minimal excoriations on the lower legs, and lichenified area on the dorsum of the right ankle.  He has also stated that involvement of the eczema has reached as high as his knees because he wore knee braces (he wore knee braces "since May 2009" which led to greater itching, scratching, and excoriation).  However, on October 2009 VA examination the Veteran's eczema was completely asymptomatic, which contradicts his accounts.  

Additionally, in direct contradiction of his accounts, April and July 2010 VA treatment records note that the Veteran's feet revealed skin of normal texture and turgor with no open lesions or erythema.  A January 2011 VA treatment record notes hyperpigmented scar tissue on both ankles, minimal excoriations on the lower legs, and lichenified area on the dorsum of the right ankle.  At these times the objective evidence did not show and the Veteran did not report eczema involvement up to the knees.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  This is probative evidence that weighs against the Veteran's credibility as to lay observable manifestations of his eczema.  

The Veteran's lay statements are not credible and are simply inconsistent with the medical evidence that is of record.  The Board finds the medical evidence to be more probative; it does not establish that the Veteran's eczema involved an exposed area or at least 5 percent of the entire body.  None of the evidence of record including the Veteran's lay statements establishes that from August 30, 2002 his eczema was manifested by symptoms that met or approximated the criteria for a compensable rating under the revised Code 7806; consequently, such is not warranted.  

Likewise, the evidence does not show or suggest that the Veteran's eczema has met or approximated any of the criteria for a compensable rating for scars under any of the criteria in effect from August 30, 2002.  There is no evidence of involvement of at least 144 square inches, deep involvement, instability or frequent loss of covering of the skin (as contemplated by loss of scar tissue), pain on examination, or limitation of function.  Accordingly, a compensable rating under Codes 7801-7805 (both effective August 30, 2002 and October 23, 2008) is not warranted.  

In summary, the Veteran's eczema does not warrant a compensable rating under Codes 7800-7806 (either the prior or revised criteria) at any time prior to July 14, 2011.  

      From July 14, 2011

An August 2011 rating decision increased the Veteran's rating for eczema of the bilateral feet to 10 percent under Code 7806, effective July 14, 2011, based on the findings of a VA examination on that date.  Notably, the next higher rating under Code 7806 requires involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

On July 14, 2011 VA examination the Veteran's eczema was noted to affect greater than 5 percent but less than 20 percent of a non-exposed area.  Systemic use of immunosuppressive drugs or corticosteroids (as opposed to topical use) was not noted.  There has been no medical evidence since received or allegation by the Veteran of greater involvement or use of systemic therapy.  Accordingly, a rating in excess of 10 percent under Code 7806 from July 14, 2011 is not warranted.  

Considering the scars criteria under which the Veteran's eczema may be alternatively rated, the eczema is not manifested by deep involvement, does not approximate three or four scars that are painful or unstable, and is not shown to limit function.   Accordingly, a rating in excess of 10 percent from July 14, 2011 under Codes 7801, 7804, or 7805 is not warranted. 

In summary, a rating in excess of 10 percent from July 14, 2011 is not warranted under any of the applicable criteria.  

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence or allegation in the record of symptoms of and/or impairment due to the eczema that are not encompassed by the rating assigned.  Therefore, those criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, as the October 2009 and July 2011 VA examiner's noted that the Veteran's eczema did not limit employability and he has not alleged unemployability (he stated that finding gainful employment was difficult) due to his service-connected eczema, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A compensable rating for eczema of the feet prior to July 14, 2011 and a rating in excess of 10 percent from that date are denied.  


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Because the matters of the rating for right knee disability prior to February 18, 2009 and entitlement to a 10 percent rating under 38 C.F.R. § 3.324 prior to December 2, 2008 were prematurely returned to the Board following the April 2011 remand (and not all action sought was completed) they must again be remanded.  The Board regrets any further delay in this case; however, it is unavoidable and necessary to ensure proper adjudication of the claims.  

The AMC returned the claims file to the Board without readjudicating these matters.  An August 2011 memorandum from the AMC notes that the issues of "Earlier effective date for right knee" and "TDIU" were "non-AMC" issues and required immediate attention by the RO.  Additionally, the Veteran did not receive a letter advising him of what is needed to substantiate his claim of entitlement to a 10 percent rating under 38 C.F.R. § 3.324 prior to December 2008 as the Board's remand instructed.  

A July 2011 letter from the Veteran notes that he learned from contacting the AMC that the rating for eczema was the only part of the Board's remand being worked by the AMC.  Consequently, the appeal must be returned (to the RO apparently as the AMC has declined to address these matters) to ensure compliance with the Board's remand instructions.  

Accordingly, the case is REMANDED for the following:

1. The Veteran should be advised that to substantiate the claim of entitlement to a 10 percent rating under 38 C.F.R. § 3.324 prior to December 2008 he must show that his service connected noncompensable disabilities interfered with employment during that period of time.  He should be advised of the types of evidence that would substantiate that this occurred, and afforded opportunity to submit such evidence. The RO should arrange for any further development suggested by the record. 

2. The RO should then re-adjudicate the matters of the rating for right knee disability prior to February 18, 2009 and entitlement to a 10 percent rating under 38 C.F.R. § 3.324 prior to December 2, 2008.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


